office_of_chief_counsel internal_revenue_service memorandum number release date cc pa cbs b01 gthomas postn-109321-05 uilc date date to associate area_counsel seattle anchorage small_business self-employed from mitchel s hyman senior technician reviewer branch collection bankruptcy and summonses - subject updating levy amounts for additional accruals of interest and penalties this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 whether the internal_revenue_service may update a levy for post-levy accruals of interest and penalties by altering language on the form 668-c final demand rather than issuance of a new form 668-a notice_of_levy when the person or levy source who is in possession of the taxpayer’s property or rights to property has failed to surrender it timely whether the service must provide the information required by sec_6631 and sec_6751 in an updated final demand conclusion the service may issue an altered final demand indicating additional accruals of interest and penalty in lieu of issuing a new notice_of_levy the service is not required to provide any penalty or interest information under sec_6631 and sec_6751 in an updated final demand postn-109321-05 facts the service issues a form 668-c final demand when a levy source in possession of the taxpayer’s property or rights to property has received the service’s form 668-a notice_of_levy and has failed to respond timely the form 668-c advises that if the levy source does not surrender the taxpayer’s property or rights to property within five days enforcement action will be taken against the levy source under sec_6332 in cases where the levy source has not surrendered the taxpayer’s property or rights to property timely you propose that the service modify the final demand to include a statement of accruals of interest and penalty since service of the original levy and a demand for the updated payoff amount you suggest that modifying the final demand will save time and resources because the service will not have to issue a second notice_of_levy in responding to your proposal we have consulted with the administrative provisions and judicial practice division of the associate chief_counsel procedure and administration division counsel small_business self-employed and the office of collection collection policy general payment process analysis small_business self-employed law and analysi sec_1 ten days after notice_and_demand and a taxpayer’s neglect or refusal to pay the service is entitled to collect a tax by levy upon all property and rights to property belonging to the taxpayer under sec_6331 as used in sec_6331 the term tax includes any interest additional_amount addition_to_tax or assessable penalty together with costs and expenses sec_301_6331-1 the service may accordingly levy to collect payment of any accrual of interest or penalty updating the levy by including new accruals on the form 668-c rather than a new notice_of_levy is consistent with sec_6331 we note that except for continuous levies under sec_6331 and sec_6331 the levy attaches only to property possessed or existing obligations owed to the taxpayer at the time the levy is served sec_301_6331-1 for example a notice_of_levy on a bank would not attach deposits made after the notice_of_levy is served the service would have to serve a new notice_of_levy to reach those deposits therefore while the service may serve final demand on a levy source that includes interest and penalty accruals since the date the original notice_of_levy was served the levy is limited to the taxpayer’s property or rights to property held by the levy source on that date as a consequence such a procedure is primarily useful where the funds held by the levy source exceed the tax due on the date of the levy the service is also required to give a taxpayer notice of its intention to levy and appeal rights under sec_6330 and sec_6331 but the notice_of_levy and the final demand are generally not served on the taxpayer the notice_of_levy and final demand notice_of_levy to the taxpayer pursuant to irm sub sec_5 the service provides a copy of the postn-109321-05 are sent to a levy source after the taxpayer has been informed of the interest penalty and tax due sec_6631 of the code provides that the secretary shall include the code section imposing interest and a computation of the interest on each notice requiring a taxpayer to pay interest under this title because the notice_of_levy and final demand are not issued directly to the taxpayer the service is not required to include any interest information under sec_6631 in the notice_of_levy or final demand sec_6751 similarly provides that the secretary shall include the name of the penalty the code section imposing the penalty and a computation of the penalty with each notice of penalty under this title while sec_6751 does not expressly limit its application to notices provided to taxpayers as sec_6631 does we believe that the term notice of penalty refers only to notices provided to taxpayers the notice_of_levy or final demand also is not a notice of penalty because it is issued to recover property from the person in possession of property subject_to levy who is not the taxpayer thus the service is not required to include any penalty information under sec_6751 in the notice_of_levy or the final demand this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
